Name: Council Regulation (EC) No 3054/95 of 22 December 1995 concerning the export of certain ECSC and EC steel from certain third countries to the European Communities
 Type: Regulation
 Subject Matter: trade policy;  Europe;  European Union law;  tariff policy;  iron, steel and other metal industries
 Date Published: nan

 30 . 12 . 95 HEN Official Journal of the European Communities No L 325/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC ) No 3054/95 of 22 December 1995 concerning the export of certain ECSC and EC steel products from certain third countries to the European Communities THE COUNCIL OF THE EUROPEAN UNION, imports into the Community of certain iron and steel products covered by the ECSC and EC Treaties originating in certain third countries , as listed in Annexes I to III , shall be subject to the presentation of an import document issued by the authorities in the Community. 2 . The classification of the products covered by this Regulation is based on the tariff and statistical nomenclature of the Community (hereinafter called the 'combined nomenclature', or in abbreviated form 'CN'). The origin of the products covered by this Regulation shall be determined in accordance with the rules in force in the Community . Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas a Europe Agreement establishing an association between the European Communities and their Member States , of the one part, and the following countries , of the other part, entered into force on 1 January 1995 : Republic of Bulgaria (*), Romania ( 2 ), Slovak Republic ( 3 ); Whereas the situation relating to imports of certain steel products from the abovementioned countries into the Community has been the subject of thorough examination and whereas, on the basis of relevant information supplied to them, the Parties decided in Association Council Decisions Nos 2/95 (BG ) ( 4 ), 3/95 (RO ) ( 5 ) and 2/95 ( SK) ( 6 ) that the solution acceptable to both Parties is a double-checking system, without quantitative limits, for the import into the Community of certain steel products covered by the ECSC and EC Treaties for an initial period between 1 January and 31 December 1996 , 3 . For the period 1 January to 31 December 1996, imports into the Community of the products originating in the exporting countries listed in Annexes I to III shall , in addition, be subject to the issue of an export document issued by the competent authorities of the exporting country . Presentation by the importer of the original of the export document must be effected not later than 31 March of the year following that in which the goods covered by the document were shipped . HAS ADOPTED THIS REGULATION: 4 . An export document will not be required for goods originating in the Slovak Republic already shipped to the Community before 1 January 1996, provided that the destination of such products is not changed and that those products which , under the prior surveillance regime applicable in 1995 , may be put into free circulation only on production of an import document are in fact accompanied by such a document . Article 1 1 . For the period 1 January to 31 December 1996, in accordance with the provisions of Association Council Decisions Nos 2/95 (BG), 3/95 (RO) and 2/95 (SK), 5 . Shipment is considered to have taken place on the date of loading onto the exporting means of transport. !) OJ No L 358 , 31 . 12 . 1994, p. 3 . 2 ) OJ No L 357, 31 . 12 . 1994, p. 2 . 3 ) OJ No L 359 , 31 . 12 . 1994, p. 2 . 4 ) See page 27 of this Official Journal . 5 ) See page 51 of this Official Journal . 6 ) See page 65 of this Official Journal . 6 . The export document shall conform to the model shown in Annex IV. It shall be valid for exports throughout the customs territory of the Community. No L 325/2 EN Official Journal of the European Communities 30 . 12 . 95 Article 2 1 . The import document referred to in Article 1 ( 1 ) shall be issued automatically by the competent authority in the Member States, without charge for any quantities requested , within five working days of presentation of an application by any Community importer, wherever established in the Community. This application shall be deemed to have been received by the competent national authority no later than three working days after submission, unless it is proven otherwise . ( j ) the following declaration, dated and signed by the applicant with the transcription of his name in capital letters : 'I, the undersigned, certify that the information provided in this application is true and given in good faith, and that I am established in the Community '. The importer shall also submit a copy of the contract of sale or purchase, the pro forma invoice and/or, in cases where the goods are not directly purchased in the country of production, a certificate of production issued by the producing steel mill . 4 . Import documents may be used only for such time as arrangements for liberalization of imports remain in force in respect of the transactions concerned. Without prejudice to possible changes in the import regulations in force or decisions taken in the framework of an agreement or the management of a quota :  the period of validity of the import document is hereby fixed at four months,  unused or partly used import documents may be renewed for an equal period . 2 . An import document issued by one of the competent national authorities listed in Annex V shall be valid throughout the Community. Article 3 1 . A finding that the unit price at which the transaction is effected exceeds that indicated in the import document by less than 5 % or that the total value or quantity of the products presented for import exceeds the value or quantity given in the import document by less than 5 % shall not preclude the release for free circulation of the products in question. 2 . Applications for import documents and the documents themselves shall be confidential . They shall be restricted to the competent authorities and the applicant. 3 . The import document shall be made out on a form corresponding to the model set out in Annex VI . The importer 's application shall include the following elements : ( a ) the name and full address of the applicant ( including telephone and telefax numbers, and possible identification number used by the competent national authorities ) and VAT registration number, if subject to VAT; ( b ) if applicable, the name and full address of the declarant or representative of the applicant ( including telephone and telefax numbers ); (c ) the full name and address of the exporter; (d ) the exact description of the goods , including  their trade name,  the combined nomenclature (CN) code(s ),  the country of origin,  the country of consignment; ( e ) the net weight, expressed in kg and also quantity in the unit prescribed where other than net weight, by combined nomenclature heading; ( f) the cif value of the goods in ECU at the Community frontier by combined nomenclature heading; (g) whether the products concerned are seconds or of substandard quality (*); (h) the proposed period and place of customs clearance; ( i ) whether the application is a repeat of a previous application concerning the same contract; Article 4 1 . Within the first 10 days of each month, the Member States shall communicate to the Commission : ( a ) details of the quantities and values (calculated in ecus ) for which import documents were issued during the preceding month; ( b ) details of imports during the month preceding the month referred to in subparagraph ( a ). The information provided by Member States shall be broken down by product, CN code and by country . It shall be communicated electronically in the form agreed for this purpose. (') Under the criteria given in Commission communication concerning identification criteria of non-prime steel products from third countries applied by customs services of Member States (OJ No C 180 , 11 . 7. 1991 , p. 4 ). 30 . 12 . 95 1 EN 1 Official Journal of the European Communities No L 325/3 Article 62 . The Member States shall give notification of any anomalies or cases of fraud which they discover and, where relevant, the basis on which they have refused to grant an import document. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities .Article 5 Any notices to be given hereunder shall be given to the Commission of the European Communities (DG I.D.2 and DG III.C.2 ). It shall apply with effect from 1 January 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1995 . For the Council The President L. ATIENZA SERNA No L 325/4 | EN 1 Official Journal of the European Communities 30 . 12 . 95 ANNEX I REPUBLIC OF BULGARIA List of products subject to double-checking ( 1996 ) 7202 1 1 20 7209 26 90 7213 91 10 7219 12 90 7225 20 20 7202 1 1 80 7209 27 10 7213 91 20 7219 13 10 7225 30 00 7202 99 11 7209 27 90 7213 91 41 7219 13 90 7225 40 20 7209 28 10 7213 91 49 7219 14 10 7225 40 50 7203 90 00 7209 28 90 7213 91 70 7219 14 90 7225 40 80 7209 90 1 0 7213 91 90 7219 21 10 7225 50 00 7206 10 00 7213 99 10 7219 21 90 7225 91 10 7206 90 00 7210 11 10 7213 99 90 7219 22 10 7225 92 10 7210 12 11 7219 22 90 7225 99 10 7208 10 00 7210 12 19 7214 20 00 7219 23 00 7208 25 00 7210 20 1 0 7214 30 00 7219 24 00 7226 11 10 7208 26 00 7210 30 10 7214 91 10 7219 31 00 7226 19 10 7208 27 00 7210 41 10 7214 91 90 7219 32 10 7226 19 30 7208 36 00 7210 49 10 7214 99 10 7219 32 90 7226 20 20 7208 37 10 7210 50 1 0 7214 99 31 7219 33 10 7226 91 10 7208 37 90 7210 61 10 7214 99 39 7219 33 90 7226 91 90 7208 38 10 7210 69 10 7214 99 50 7219 34 10 7226 92 10 7208 38 90 7210 70 31 7214 99 61 7219 34 90 7226 93 20 7208 39 10 7210 70 39 7214 99 69 7219 35 10 7226 94 20 7208 39 90 7210 90 31 7214 99 80 7219 35 90 7226 99 20 7208 40 10 7210 90 33 7214 99 90 7219 90 10 7208 40 90 7210 90 38 7227 10 00 7208 51 10 7215 90 10 7220 11 00 7227 20 00 7208 51 30 7211 13 00 7220 12 00 7227 90 10 7208 51 50 7211 14 10 7216 10 00 7220 20 10 7227 90 50 7208 51 91 7211 14 90 7216 21 00 7220 90 1 1 7227 90 95 7208 51 99 7211 19 20 7216 22 00 7220 90 31 7208 52 10 7211 19 90 7216 31 11 I 7228 10 10 7208 52 91 7211 23 10 7216 31 19 7221 00 10 7228 10 30 7208 52 99 7211 23 51 7216 31 91 7221 00 90 7228 20 11 7208 53 10 7211 29 20 7216 31 99 7228 20 19 7208 53 90 7211 90 11 7216 32 11 7222 11 11 7228 20 30 7208 54 10 7216 32 19 7222 11 19 7228 30 20 7208 54 90 7212 10 10 7216 32 91 7222 11 21 7228 30 41 7208 90 10 7212 1 0 91 7216 32 99 7222 1 1 29 7228 30 49 7212 20 11 7216 33 10 7222 11 91 7228 30 61 7209 15 00 7212 30 11 7216 33 90 7222 11 99 7228 30 69 7209 16 10 7212 40 10 7216 40 10 7222 19 10 7228 30 70 7209 16 90 7212 40 91 7216 40 90 7222 19 90 7228 30 89 7209 1710 7212 50 31 7216 50 10 7222 30 10 7228 60 10 7209 17 90 7212 50 51 7216 50 91 7222 40 10 7228 70 10 7209 18 10 7212 60 11 7216 50 99 7222 40 30 7228 70 31 7209 18 91 7212 60 91 7216 99 10 7228 80 10 7209 18 99 7225 1 1 00 7228 80 90 7209 25 00 7213 10 00 7219 11 00 7225 19 10 7209 26 10 7213 20 00 7219 12 10 7225 19 90 7301 10 00 30 . 12 . 95 EN Official Journal of the European Communities No L 325/5 ANNEX II ROMANIA List of products subject to double-checking ( 1996 ) 7202 11 20 7209 26 90 7213 91 10 7219 12 90 7225 20 20 7202 11 80 7209 27 10 7213 91 20 7219 13 10 7225 30 00 7202 99 1 1 7209 27 90 7213 91 41 7219 13 90 7225 40 20 7209 28 10 7213 91 49 7219 14 10 7225 40 50 7203 90 00 7209 28 90 7213 91 70 7219 14 90 7225 40 80 7209 90 10 7213 91 90 7219 21 10 7225 50 00 7206 10 00 7213 99 10 7219 21 90 7225 91 10 7206 90 00 7210 11 10 7213 99 90 7219 22 10 7225 92 10 7210 12 11 7219 22 90 7225 99 10 7208 10 00 7210 12 19 7214 20 00 7219 23 00 7208 25 00 7210 20 10 7214 30 00 7219 24 00 7226 11 10 7208 26 00 7210 30 10 7214 91 10 7219 31 00 7226 19 10 7208 27 00 7210 41 10 7214 91 90 7219 32 10 7226 19 30 7208 36 00 7210 49 10 7214 99 10 7219 32 90 7226 20 20 7208 37 10 7210 50 10 7214 99 31 7219 33 10 7226 91 10 7208 37 90 7210 61 10 7214 99 39 7219 33 90 7226 91 90 7208 38 10 7210 69 10 7214 99 50 7219 34 10 7226 92 10 7208 38 90 7210 70 31 7214 99 61 7219 34 90 7226 93 20 7208 39 10 7210 70 39 7214 99 69 7219 35 10 7226 94 20 7208 39 90 7210 90 31 7214 99 80 7219 35 90 7226 99 20 7208 40 10 7210 90 33 7214 99 90 7219 90 10 7208 40 90 7210 90 38 7227 10 00 7208 51 10 7215 90 10 7220 11 00 7227 20 00 7208 51 30 7211 13 00 7220 12 00 7227 90 10 7208 51 50 7211 14 10 7216 10 00 7220 20 10 7227 90 50 7208 51 91 7211 14 90 7216 21 00 7220 90 11 7227 90 95 7208 51 99 7211 19 20 7216 22 00 7220 90 31 7208 52 10 7211 19 90 7216 31 11 7228 10 10 7208 52 91 7211 23 10 7216 31 19 7221 00 10 7228 10 30 7208 52 99 7211 23 51 7216 31 91 7221 00 90 7228 20 11 7208 53 10 7211 29 20 7216 31 99 7228 20 19 7208 53 90 7211 90 11 7216 32 11 7222 11 11 7228 20 30 7208 54 10 7216 32 19 7222 11 19 7228 30 20 7208 54 90 7212 10 10 7216 32 91 7222 11 21 7228 30 41 7208 90 10 7212 10 91 7216 32 99 7222 11 29 7228 30 49 7212 20 11 7216 33 10 7222 11 91 7228 30 61 7209 15 00 7212 30 11 7216 33 90 7222 11 99 7228 30 69 7209 16 10 7212 40 1 0 7216 40 10 7222 19 10 7228 30 70 7209 16 90 7212 40 91 7216 40 90 7222 19 90 7228 30 89 7209 1710 7212 50 31 7216 50 10 7222 30 10 7228 60 10 7209 17 90 7212 50 51 7216 50 91 7222 40 10 7228 70 10 7209 18 10 7212 60 11 7216 50 99 7222 40 30 7228 70 31 7209 18 91 7212 60 91 7216 99 10 7228 80 10 7209 18 99 7225 11 00 7228 80 90 7209 25 00 7213 10 00 7219 11 00 7225 19 10 7209 26 10 7213 20 00 7219 12 10 7225 19 90 7301 10 00 No L 325/6 1 EN | Official Journal of the European Communities 30 . 12 . 95 ANNEX III SLOVAK REPUBLIC List of products subject to double-checking ( 1996 ) Hot-rolled coils and pickled coils 7211 19 20 7211 19 90 7212 60 91 7220 11 00 7220 12 00 7220 90 31 7226 19 10 7226 20 20 7226 91 10 7226 91 90 7226 93 20 7226 94 20 7226 99 20 7208 10 00 7208 25 00 7208 26 00 7208 27 00 7208 36 00 7208 37 10 7208 37 90 7208 38 10 7208 38 90 7208 39 10 7208 39 90 7219 11 00 7219 12 10 7219 12 90 7219 13 10 7219 14 10 7219 14 90 7225 19 10 7225 20 20 7225 30 00 Cold-rolled strip and hoop 7211 23 10 7211 23 51 7211 23 99 7211 29 20 7211 90 19 7211 90 90 7226 92 90 7226 93 80 7226 94 80 7226 99 80 Cut lengths Hot dip galvanized sheets, coils and strip 7208 40 10 7208 40 90 7208 51 10 7208 51 99 7208 52 10 7208 52 99 7208 53 10 7208 53 90 7208 54 10 7208 54 90 7208 90 10 7208 90 90 7210 11 90 7210 41 90 7210 61 10 7212 30 90 Tinplate in coils, sheet and strip Cold-rolled sheets and coils 7210 12 11 7210 70 31 7210 70 39 7212 10 99 7209 15 00 7209 16 90 7209 17 90 7209 18 91 7209 18 99 7209 25 00 7209 26 90 7209 27 90 7209 28 90 7209 90 10 7209 90 90 Non oriented grain steel sheets, coils and strip for electrotechnics 7209 17 10 7209 27 10 7211 23 91 Hot-rolled strip and hoop 7211 14 10 7211 14 90 Seamless tubes Complete CN heading 7304 ANNEX IV 1 . Exporter (name, full address, country) ORIGINAL 2. No. 3 . Year 4. Product group EXPORT LICENCE (ECSC products) 5. Consignee (name, full address, country) 6 . Country of origin 7. Country of destination 8. Place and date of shipment - Means of transport 9. Supplementary details (1 ) S ho w n e t w ei gh t (kg) an d al so qu an tit y in th e un it pr es cr ib ed w h e re o th e r th an n e t weig ht . (2 ) In th e cu rr en cy of th e sa le contr act . 10. Description of goods - Manufacturer 1 1 . CN code 12 . Quantity (1 ) 13. FOB Value (2) 14. CERTIFICATION BY THE COMPETENT AUTHORITY At on15. Competent authority (name, full address, country) (Signature) (Stamp) class="page"> 1 . Exporter (name, full address, country) COPY 2. No. 3 . Year 4. Product group EXPORT LICENCE (ECSC products) 5. Consignee (name, full address, country) 6. Country of origin 7. Country of destination 8. Place and date of shipment - Means of transport 9. Supplementary details (1 ) S ho w n e t w ei gh t (kg) an d a ls o qu an tit y in th e un it pr es cr ib ed w h e re o th e r th an n e t weigh t . (2 ) In th e cu rr en cy of th e sa le contra ct . 10. Description of goods - Manufacturer 11 . CN code 12. Quantity o 13. FOB Value (2) 14. CERTIFICATION BY THE COMPETENT AUTHORITY At on15. Competent authority (name, full address, country) (Signature) (Stamp) class="page"> 30 . 12 . 95 EN Official Journal of the European Communities No L 325/11 ANEXO V  BILAG V  ANHANG V  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  V  ANNEX V  ANNEXE V  ALLEGATO V  BIJLAGE V  ANEXO V  LIITE V  BILAGA V LISTA DE LAS AUTORIDADES NACIONALES COMPETENTES LISTE OVER KOMPETENTE NAÃ ONALE MYNDIGHEDER LISTE DER ZUSTÃ NDIGEN BEHÃ RDEN DER MITGLIEDSTAATEN Ã ÃÃ Ã ¥ÃÃ ¥Ã Ã £Ã ÃÃ £ Ã ¤Ã ©Ã  Ã Ã ¡Ã §Ã ©Ã  Ã Ã Ã Ã Ã £Ã Ã £ Ã Ã Ã ÃÃ ©Ã  Ã ¤Ã ©Ã  Ã Ã ¡Ã Ã ¤Ã ©Ã  Ã Ã Ã Ã ©Ã  LIST OF THE COMPETENT NATIONAL AUTHORITIES LISTE DES AUTORITES NATIONALES COMPETENTES ELENCO DELLE COMPETENTI AUTORITÃ NAZIONALI LIJST VAN BEVOEGDE NATIONALE INSTANTIES LISTA DAS AUTORIDADES NACIONAIS COMPETENTES LUETTELO TOIMIVALTAISISTA KANSALLISISTA VIRANOMAISISTA LISTA Ã VER KOMPETENTA NATIONELLA MYNDIGHETER FRANCE SE.TI.CE 8 , rue de la Tour-des-Dames F-75436 Paris Cedex 09 TÃ ©lÃ ©copieur : ( 33 1 ) 44 63 26 59 BELGIQUE/BELGIÃ  Administration des relations Ã ©conomiques QuatriÃ ¨me division : mise en Ã uvre des politiques commerciales internationales  Services 'Licences ' Rue GÃ ©nÃ ©ral LÃ ©man 60 B-1040 Bruxelles TÃ ©lÃ ©copieur : (32 2 ) 230 83 22 Bestuur van de Economische Betrekkingen Vierde Afdeling: Toepassing van het Internationaal Handels ­ beleid  Dienst Vergunningen Generaal Lemanstraat 60 B-1040 Brussel Fax : ( 32-2 ) 230 83 22 IRELAND Licensing Unit Department of Tourism and Trade Kildare Street IRL-Dublin 2 Fax: ( 353 1 ) 676 61 54 DANMARK Erhvervsfremme Styrelsen SÃ ¸ndergade 25 DK-8600 Silkeborg Fax (45 ) 87 20 40 77 ITALIA Ministero per il Commercio estero D.G. Import-export, Division V . Viale Boston 1-00144 Roma Fax: ( 39-6 ) 59 93 26 36/59 93 26 37 DEUTSCHLAND Bundesamt fÃ ¼r Wirtschaft, Dienst 01 Postfach 5171 D-65762 Eschborn 1 Fax : (49 ) (61 96 ) 40 42 12 LUXEMBOURG MinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des Licences BoÃ ®te postale 113 L-2011 Luxembourg TÃ ©lÃ ©copieur : (352 ) 46 61 38 Ã Ã Ã Ã Ã Ã  Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± A02 Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã ±Ã ´Ã ¹Ã ºÃ ±Ã Ã ¹Ã Ã ½ Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¿Ã  Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR-105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ­Ã »Ã µÃ Ã ±Ã ¾: (30-1 ) 328 60 29/328 60 59/328 60 39 NEDERLAND Centrale Dienst voor In- en Uitvoer Postbus 30.003 , Engelse Kamp 2 NL-9700 RD Groningen Fax: ( 31-50 ) 526 06 98 OSTERREICH Bundesministerium fÃ ¼r wirtschaftliche Angelegenheiten ESPAÃ A Ministerio de Comercio y Turismo DirecciÃ ³n General de Comercio Exterior Paseo de la Castellana, 162 E-28046 Madrid Fax : (34 1 ) 563 18 23 AuSenwirtschaftsadministration Landstrasser Hauptstrafie 55 57 A-1030 Wien Fax: (43-1 ) 715 83 47 No L 325/12 EN Official Journal of the European Communities 30 . 12 . 95 PORTUGAL DirecÃ §Ã £o-Geral do ComÃ ©rcio Avenida da RepÃ ºblica, 79 P-1000 Lisboa Telefax: ( 351-1 ) 793 22 10 SVERIGE Kommerskollegium Box 1209 S-lll 82 Stockholm Fax: +46 8 20 03 24 UNITED KINGDOM Department of Trade and Industry Import Licensing Branch Queensway House  West Precinct Billingham, Cleveland UK-TS23 2NF Fax (44 1642 ) 533 557 SUOMI Tullihallitus PL 512 FIN-00101 Helsinki Fax: +358 0 614 2852 ANNEX VI EUROPEAN COMMUNITY SURVEILLANCE DOCUMENT 1 1 . Consignee (name, full address, country, VATnumber) 2. Issue number 3. Proposed place and date of import 4. Authority responsible for issue (name, address and telephone No) Hold er 's co p y 5 . Declarant/representative as applicable (name and full address) 6. Country of origin (and geonomenclature code) 7. Country of consignment (and geonomenclature code) 8. Last day of validity 1 9. Description of goods 10. CN code and category 11 . Quantity in kilograms (net mass) or in additional units 12. Value in ecus, cif at Community frontier 13. Additional remarks 14. Competent authority's endorsement Date : Signature: Stamp: Extension pages to be attached hereto . EUROPEAN COMMUNITY SURVEILLANCE DOCUMENT 2. Issue number1 . Consignee (name, full address, country, VAT number) 3. Proposed place and date of import 4. Authority responsible for issue (name, address and telephone No) o JC +* 3 &lt;0 c 3 CO CO 5. Declarant/representative as applicable 6. Country of origin (and geonomenclature code)(name and full address) &gt; » Q. O o 7. Country of consignment (and geonomenclature code) 8. Last day of validity 9. Description of goods 10. CN code and category 1 1 . Quantity in kilograms (net mass) or in additional units 12. Value in ecus, cif at Community frontier 13. Additional remarks 14. Competent authority s endorsement Date : Signature: Stamp: 15. ATTRIBUTIO Indicate the q NS quantity availab e in part 1 of column 17 Ã µind the quantity attributed in part 2 thereof. 16. Net quantity stating the un (net mass or o it) other unit of measure 19. Customs document (form 20. Name, Member State, stamp and and number) or extract No signature of the attributing and date of attribution authority 17. In figures 18. In word attribut « s for the quantity sd 1 2 1 2 1 2 1 2 1 2 1 2 1 2 Extension pages to be attached hereto .